Citation Nr: 1243462	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for fibroids (claimed as cervical cone, biopsy-uterus, ovarian cyst, and fibroids).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active military service from September 1986 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part, the RO granted service connection for fibroids and assigned a noncompensable rating effective from October 1, 2006.  

The Board issued a decision in August 2011 granting a 10 percent initial evaluation for fibroids, but denying an evaluation in excess thereof.   The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2012 Order, the Court vacated the portion of the August 2011 Board decision denying a rating in excess of 10 percent for fibroids and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The Board notes that the Veteran and her representative submitted additional evidence following the Joint Motion.  That evidence was not previously considered by the RO; however, the Veteran's representative submitted a waiver of the RO's initial consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The parties to the Joint Remand agreed that the February 2007 and July 2009 VA examinations provided in this case were inadequate for rating purposes.  Specifically, they noted that there was a conflict between the Veteran's reports suggesting a worsening of her condition and the medical conclusion that her symptoms are either controlled or "responsive to therapy or treatment."  Therefore, they determined that the duty to assist was not satisfied and that a remand was warranted for VA to afford the Veteran a new examination.  

The United States Court of Appeals for Veterans Claims Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, the Board finds that another VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's fibroids. 


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers who have treated her for fibroids since October 2006.  After securing any necessary authorizations for release of this information, the RO/AMC should attempt to obtain copies of all treatment records identified by the Veteran that are not already of record. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected fibroids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's fibroids under the rating criteria.  In particular, the examiner should note the Veteran's reported symptomatology, identify the current manifestations of the disorder, describe the current treatment, and state whether her symptoms are controlled by continuous treatment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  Following completion of the above, the issue on appeal should be readjudicated.  If any benefit sought remains denied, furnish the Veteran and her representative an appropriate Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


